UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 0-22920 Numerex Corp (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 11-2948749 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Parkwood Circle, Suite 500 Atlanta, GA30339-2119 (Address of Principal Executive Offices) (Zip Code) (770)693-5950 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of August 12, 2010, an aggregate of 15,077,770 shares of the registrant's Class A Common Stock, no par value (being the registrant's only class of common stock outstanding), were outstanding. NUMEREX CORP. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Six Months Ended June 30, 2010 and June 30, 2009 3 Condensed Consolidated Balance Sheets (Unaudited) June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2010 and June 30, 2009 5 Condensed Consolidated Statement of Shareholders' Equity (Unaudited) for the Six Months Ended June 30, 2010 6 Notes to Condensed Consolidated Financial Statements - Unaudited 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4.Controls and Procedures 27 PART II - OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A.Risk Factors 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3.Defaults Upon Senior Securities 28 Item 4.Reserved 28 Item 5.Other Information 28 Item 6.Exhibits 29 Signature Page 30 Certifications 81 Exhibits 31 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Numerex Corp and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales: Hardware $ Service Total net sales Cost of hardware sales, exclusive of depreciation and amortization shown separately below Cost of services, exclusive of depreciation and amortization shown separately below Gross profit Sales and marketing expenses General, administrative and legal expenses Engineering and development expenses Bad debt expense Depreciation and amortization Operating earnings (loss) ) ) Interest expense (5 ) Other income (expense) - 1 ) 1 Income (loss) before income taxes ) ) (Benefit) provision for income taxes (8
